NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JUAN JR CABUJAT TEOCO and                       No.    16-72462
ERLINDA HISO TEOCO,
                                                Agency Nos.       A099-735-203
                Petitioners,                                      A099-735-204

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**


Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Juan Jr Cabujat Teoco and Erlinda Hiso Teoco, natives and citizens of the

Philippines, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reconsider. We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny

the petition for review.

      The BIA did not abuse its discretion in denying the motion to reconsider,

where petitioners did not show the BIA made an error of law or fact in its prior

decision. See 8 C.F.R. § 1003.2 (“A motion to reconsider shall state the reasons for

the motion by specifying the errors of fact or law in the prior Board decision and

shall be supported by pertinent authority.”).

      PETITION FOR REVIEW DENIED.




                                          2                                    16-72462